Citation Nr: 0101479	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1996, for the assignment of a 50 percent rating for impaired 
hearing, bilateral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from June 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board will construe 
the veteran's timely filed notice of disagreement of May 
1997, and his timely filed substantive appeal of August 1997, 
filed in response to a statement of the case issued in June 
1997, as sufficient action to perfect his appeal to the Board 
as to the earlier effective date issue listed on the title 
page.  The RO initially construed his notice of disagreement 
as expressing dissatisfaction with the 50 percent rating 
granted by the March 1997 decision, and the aforementioned 
statement of the case reflected the same.  The RO corrected 
this deficiency with the issuance of a new statement of the 
case in April 2000, which addressed the earlier effective 
date issue the veteran appealed in his notice of disagreement 
and substantive appeal.  Although the veteran did not 
directly respond to this later statement of the case, because 
his appeal as to this issue was originally timely filed, the 
Board will, in the interests of fair process, take 
jurisdiction over this appeal.

It is noted further that the veteran requested postponement 
of a hearing to be held at the RO before a hearing officer in 
February 1998.  However, as he did not respond to the RO's 
letter of January 2000, requesting that he indicate within 
the next 60 days whether he still wanted such a hearing, no 
further action will be taken at this time with regard to this 
matter.  In addition, it is noted that the RO scheduled the 
veteran for a Travel Board hearing in October 2000, but he 
failed to appear for this hearing.  As he has not explained 
why he missed this hearing or requested another Travel Board 
hearing, no further action at this time is warranted with 
regard to this matter as well.



FINDINGS OF FACT

1.  On November 15, 1996, the RO received the veteran's claim 
requesting an increased rating for impaired hearing, 
bilateral.

2.  Clinical findings on VA audio compensation examination 
conducted in January 1997 reflected increased hearing loss 
pursuant to the schedular criteria sufficient to entitle the 
veteran to a 50 percent rating.

3.  The evidence of record does not establish that the 
veteran's hearing loss was 50 percent disabling within the 
one year period prior to receipt of the November 1996 claim 
requesting entitlement to increased compensation for the 
hearing loss disability.


CONCLUSION OF LAW

Legal entitlement to an effective date earlier than November 
15, 1996, for the award of a 50 percent rating for bilateral 
impaired hearing is not shown.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to an earlier 
effective date for increased benefits for bilateral impaired 
hearing.  He points out that since service discharge, he has 
suffered from decreased hearing.  He believes that if his 
condition had been properly rated, increased benefits would 
have been granted from the date of service discharge in 1961.

VA regulations stipulate that an effective date for the award 
of increased benefits is the "date of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  The regulations, however, also stipulate that 
an effective date for an increase in disability compensation 
is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

A February 1968 rating decision denied an increased rating 
for impaired hearing.  The veteran was notified of this 
action later that month.  In May 1968, the veteran requested 
reconsideration of his claim and reported that he was 
receiving treatment at a VA facility.  After the RO received 
records of such treatment, it issued a July 1968 rating 
decision.  The VA treatment records were related to a 
neurological disability.  The rating decision indicated that 
the VA treatment records did not pertain to the service 
connected disability and the neurological disability was 
unrelated to his service connected disability.  It also noted 
that service connection for the neurological disability had 
been denied in an earlier rating decision.  Thereafter, the 
veteran pursued other claims.  As the veteran did not perfect 
a timely appeal from this decision, it is final.  See 
38 U.S.C.A. § 7105.

The RO received a claim for an increased rating for hearing 
loss in November 1996.  As the November 1996 statement was 
received well beyond a year of the notification of the 
February 1968 and the July 1968 rating decisions, as noted, 
those rating decision are final.  Therefore, the November 
1996 statement is considered the date of a new claim.  

It follows that, while the veteran has alleged that his 
hearing disability was compensably disabling essentially 
since his discharge in May 1961, he is precluded, by virtue 
of the February and July 1968 rating decisions from being 
awarded an effective date for a compensable evaluation for 
hearing loss more than a year earlier than November 1996, 
which is the date of his new claim.  

Subsequent to the veteran's claim for an increased rating for 
the hearing disability, the RO in March 1997 granted a 50 
percent evaluation for the hearing disability, effective from 
November 15, 1996.  This was based on a VA examination in 
January 1997.  As the RO set November 15, 1996, as the 
effective date of the 50 percent disability evaluation for 
impaired hearing, the Board must determine whether it was 
factually ascertainable that there was an increase in his 
hearing disability within one year before November 15, 1996.  

The Board finds that the evidence of record does not show 
that the veteran's hearing loss was compensable earlier than 
November 1996.  There is no relevant medical evidence for 
this period of time; VA outpatient reports dated in 1995 and 
1996 were submitted into the record, but none of these 
reports contains any findings regarding his hearing loss 
disability.  The only evidence of record is the statement of 
the veteran.  Clearly, this cannot be used as a basis to 
award an earlier effective date for the 50 percent rating for 
the hearing loss disability, as medical examination findings 
are required to demonstrate entitlement to a higher schedular 
rating.  Thus, the Board is unable to conclude that there was 
an increase in his disability before November 1996.  The 
evidence establishes that the date of the claim in November 
1996 is the earliest date that may be assigned for the 
increased rating.  Accordingly, the effective date of the 
award of a 50 percent evaluation for the hearing loss 
disability is properly November 15, 1996.

As alluded to above by its citation, 38 C.F.R. § 3.155 is not 
for application in this case because there is no evidence 
that any prior communication or action from either the 
veteran, his representative or a Member of Congress or some 
other person acting as his friend was submitted that could 
reasonably be interpreted as reflecting an intent to file an 
informal claim for an increased rating for the hearing loss 
disability.  Moreover, prior to the RO's receipt of the 
January 1997 VA compensation examination, there is no 
evidence that a report of examination or hospitalization was 
received by VA within the one year period prior to receipt of 
the November 1996 claim that could reasonably be interpreted 
as reflecting an intent to file an informal claim for the 
benefits in question.  See 38 C.F.R. § 3.157 (2000).

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant an 
earlier effective date for the hearing loss disability prior 
to November 15, 1996.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.


..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).......


ORDER

Entitlement to an effective date earlier than November 15, 
1996, for the assignment of a 50 percent rating for impaired 
hearing, bilateral, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

